Citation Nr: 1026443	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected left 
knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
June 1966 to April 1971, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran had a Travel Board Hearing in March 2010.  A 
transcript is associated with the claims file.  

The issue of service connection for a right knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Evidence received since the final decision of record relates 
specifically to an unestablished fact necessary to substantiate 
the claim of service connection for a right knee disorder; the 
additional evidence raises a reasonable possibility of 
substantiating the claims.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of 
entitlement to service connection for a skin disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2009).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims to reopen a claim of entitlement to 
service connection for a right knee disorder  Therefore, no 
further development is needed with respect to this portion of the 
appeal.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the 
RO) or the Board that are not appealed in the prescribed time 
period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 
20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  See Knightly v. Brown, 6 Vet. 
App. 200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Analysis

The Veteran was denied service connection for a right knee 
disorder in an August 2000 Board decision.  The Board had 
reviewed the medical record up to that point, and in its 
judgment, it was apparent that no current disorder of the right 
knee was present.  This decision was not appealed to the U.S. 
Court of Appeals for Veterans Claims, and it is final.  

Subsequent to this decision, the Veteran has initiated a petition 
to reopen the previously denied claim.  It is his specific 
contention that new and material evidence does exist to reopen, 
and that service connection should be granted for a right knee 
disability.  

The record contains several VA medical assessments, including a 
December 2008 VA examination and May 2008 radiographic evidence 
which showed arthritis in both knees.  Given this, there is 
clearly evidence of a current disorder in the right knee as well 
as the service-connected left knee.  The sole basis of the 
Board's decision in 2000 was that the medical evidence of record 
did not support a finding of  current disability.  The 
radiographic and examination evidence is both new, in that it was 
not of record at the time of the last final decision, and it is 
material, in that by showing a current disability in the right 
knee, it relates to a previously unestablished fact necessary to 
substantiate the underlying claim for service connection.  See 
38 C.F.R. § 3.156.  

The Board notes that the RO, in the statement of the case issued 
subsequent to its adverse rating action of August 2008, reopened 
the Veteran's claim of entitlement to service connection.  This 
notwithstanding, the Board must evaluate every petition to reopen 
in its own right before addressing the merits of an underlying 
issue.  See  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
In this case, the Board affirms the RO's decision to reopen the 
Veteran's claim for service connection.  



ORDER

The claim of service connection for a right knee disorder, to 
include as secondary to a service-connected left knee disorder, 
is reopened; to that extent only, the claim is granted.  



REMAND

As the above decision reopens a claim for entitlement to service 
connection for a right knee disability, to include as secondary 
to a left knee disorder.  Before a resolution of this appeal can 
be made, further evidentiary development is required.  

The Veteran was afforded a VA examination in December 2008, at 
which time, the examiner provided an opinion that it was not at 
least as likely as not that the Veteran's service-connected left 
knee disorder had any affect on his right knee condition.  In 
support of this opinion, the examiner stated that "in the stance 
phase of gait, an individual places no more than body weight on a 
knee, regardless of whether the contralateral knee is normal or 
painful."  He went on to state that he was "unaware of any 
studies which show an increase in degenerative changes in a knee 
secondary to prolongation of the stance phase due to pain in the 
contralateral knee."  The examiner concluded with his opinion 
that "there is no hard data to support the belief that favoring 
one leg adversely affects the other."  He then somewhat 
contradicted himself, stating that "such data which is available 
suggests that it is unlikely."  

The Veteran's representative takes issue with this opinion, 
alleging that it is conclusory (i.e. that it does not list his 
specific references to "hard data which is available").  
Furthermore, it is argued that a private medical opinion, dated 
in July 1998, which does indicate a potential relationship 
between symptoms in both knees, was overlooked by the December 
2008 VA examiner.  The Board must agree with the Veteran's 
representative regarding the sufficiency of the 2008 VA opinion.  
Indeed, this opinion does not provide an adequate rationale 
sufficient to resolve the appeal.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).  As such, further development is 
needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The case is to be dispatched to an examiner, other than the one 
who conducted the 2008 examination, and specific attention must 
be paid to the private July 1998 opinion which, though rather 
short in nature, does state in an inconclusive manner that 
"there appears to be a relationship" between the right knee and 
"opposite knee and work."  Moreover, the examiner should pay 
attention to gait as it relates to walking, etc. as opposed to 
the "standing phase," which was the sole area of gait addressed 
by the earlier examiner.  Furthermore, if medical literature does 
exist in favor or against the contended relationship (as was 
implied by the 2008 examiner), references to this material must 
be included in the associated report.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.

2.  Schedule the Veteran for a comprehensive 
VA examination, with an examiner other 
than the one who conducted the December 
2008 examination, for the purposes of 
determining the causal origins of his right 
knee disorder.  The examiner is asked if it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran's 
service-connected left knee disorder caused 
or worsened the right knee condition.  The 
examiner should specifically reference the 
private July 1998 opinion which raises the 
possibility of a link between the knee 
disorders, and in examining the Veteran, the 
examiner should determine the impact of the 
left knee on the right, if any, during all 
stages of gait.  Furthermore, should there be 
medical literature that is supportive or 
unsupportive of the Veteran's contentions, 
such literature should be referenced in a 
detailed rationale accompanying any 
conclusions reached.  

3.  Following the directed development, 
conduct a de novo review of the claim for 
service connection on the merits. Should the 
claim be denied, issue an appropriate 
supplemental statement of the case to the 
Veteran and his representative and return the 
claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


